Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 1 of 8 PageID #: 261

                                                              Clerk’s Office
                                                              Filed Date: 9/21/21

                                                              U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF NEW
                                                              YORK
                                                              BROOKLYN OFFICE
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 2 of 8 PageID #: 262
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 3 of 8 PageID #: 263
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 4 of 8 PageID #: 264
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 5 of 8 PageID #: 265
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 6 of 8 PageID #: 266
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 7 of 8 PageID #: 267
Case 1:20-cv-01039-CBA-CLP Document 32 Filed 09/21/21 Page 8 of 8 PageID #: 268




                                            s/Carol Bagley Amon
